                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 TERRANCE JAVARR ROSS,                )             JUDGMENT IN CASE
                                      )
               Petitioner,            )               1:19-cv-00166-FDW
                                      )
                 vs.                  )
                                      )
 MIKE SLAGLE,                         )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 6, 2020 Order.

                                               March 6, 2020
